
	
		I
		111th CONGRESS
		1st Session
		H. R. 3910
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2009
			Mr. Larsen of
			 Washington (for himself, Mr. Young of
			 Alaska, and Mr. Hastings of
			 Washington) introduced the following bill; which was referred to
			 the Committee on Natural
			 Resources
		
		A BILL
		To authorize a single fisheries cooperative for the
		  Bering Sea Aleutian Islands longline catcher processor subsector, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Longline
			 Catcher Processor Subsector Single Fishery Cooperative Act.
		2.Authority to
			 approve and implement a single fishery cooperative for the longline catcher
			 processor subsector in the BSAI
			(a)In
			 GeneralUpon the request of eligible members of the longline
			 catcher processor subsector holding at least 80 percent of the licenses issued
			 for that subsector, the Secretary is authorized to approve a single fishery
			 cooperative for the longline catcher processor subsector in the BSAI.
			(b)LimitationA
			 single fishery cooperative approved under this section shall include a
			 limitation prohibiting any eligible member from harvesting a total of more than
			 20 percent of the Pacific cod available to be harvested in the longline catcher
			 processor subsector, the violation of which is subject to the penalties,
			 sanctions, and forfeitures under section 308 of the Magnuson-Stevens Act (16
			 U.S.C. 1858), except that such limitation shall not apply to harvest amounts
			 from quota assigned explicitly to a CDQ group as part of a CDQ allocation to an
			 entity established by section 305(i) of the Magnuson-Stevens Act (16 U.S.C.
			 1855(i)).
			(c)Contract
			 Submission and ReviewThe longline catcher processor subsector
			 shall submit to the Secretary—
				(1)not later than
			 November 1 of each year, a contract to implement a single fishery cooperative
			 approved under this section for the following calendar year; and
				(2)not later than 60
			 days prior to the commencement of fishing under the single fishery cooperative,
			 any interim modifications to the contract submitted under paragraph (1).
				(d)Department of
			 Justice ReviewNot later than November 1 before the first year of
			 fishing under a single fishery cooperative approved under this section, the
			 longline catcher processor sector shall submit to the Secretary a copy of a
			 letter from a party to the contract under subsection (c)(1) requesting a
			 business review letter from the Attorney General and any response to such
			 request.
			(e)ImplementationThe
			 Secretary shall implement a single fishery cooperative approved under this
			 section not later than 2 years after receiving a request under subsection
			 (a).
			(f)Status Quo
			 FisheryIf the longline catcher processor subsector does not
			 submit a contract to the Secretary under subsection (c) then the longline
			 catcher processor subsector in the BSAI shall operate as a limited access
			 fishery for the following year subject to the license limitation program in
			 effect for the longline catcher processor subsector on the date of enactment of
			 this Act or any subsequent modifications to the license limitation program
			 recommended by the Council and approved by the Secretary.
			3.Harvest and
			 prohibited species allocations to a single fishery cooperative for the longline
			 catcher processor subsector in the BSAIA single fishery cooperative approved under
			 section 2 may, on an annual basis, collectively—
			(1)harvest the total
			 amount of BSAI Pacific cod total allowable catch, less any amount allocated to
			 the longline catcher processor subsector non-cooperative limited access
			 fishery;
			(2)utilize the total
			 amount of BSAI Pacific cod prohibited species catch allocation, less any amount
			 allocated to a longline catcher processor subsector non-cooperative limited
			 access fishery; and
			(3)harvest any
			 reallocation of Pacific cod to the longline catcher processor subsector during
			 a fishing year by the Secretary.
			4.Longline catcher
			 processor subsector non-cooperative limited access fishery
			(a)In
			 GeneralAn eligible member that elects not to participate in a
			 single fishery cooperative approved under section 2 shall operate in a
			 non-cooperative limited access fishery subject to the license limitation
			 program in effect for the longline catcher processor subsector on the date of
			 enactment of this Act or any subsequent modifications to the license limitation
			 program recommended by the Council and approved by the Secretary.
			(b)Harvest and
			 Prohibited Species AllocationsEligible members operating in a
			 non-cooperative limited access fishery under this section may
			 collectively—
				(1)harvest the
			 percentage of BSAI Pacific cod total allowable catch equal to the combined
			 average percentage of the BSAI Pacific cod harvest allocated to the longline
			 catcher processor sector and retained by the vessel or vessels designated on
			 the eligible members license limitation program license or licenses for 2006,
			 2007, and 2008, according to the catch accounting system data used to establish
			 total catch; and
				(2)utilize the
			 percentage of BSAI Pacific cod prohibited species catch allocation equal to the
			 percentage calculated under paragraph (1).
				5.Authority of the
			 North Pacific Fishery Management Council
			(a)In
			 GeneralNothing in this Act shall supersede the authority of the
			 Council to recommend for approval by the Secretary such conservation and
			 management measures, in accordance with the Magnuson-Stevens Act (16 U.S.C.
			 1801 et seq.) as it considers necessary to ensure that this Act does not
			 diminish the effectiveness of fishery management in the BSAI or the Gulf of
			 Alaska Pacific cod fishery.
			(b)Limitations
				(1)Notwithstanding
			 the authority provided to the Council under this section, the Council is
			 prohibited from altering or otherwise modifying—
					(A)the methodology
			 established under section 3 for allocating the BSAI Pacific cod total allowable
			 catch and BSAI Pacific cod prohibited species catch allocation to a single
			 fishery cooperative approved under this Act; or
					(B)the methodology
			 established under section 4 of this Act for allocating the BSAI Pacific cod
			 total allowable catch and BSAI Pacific cod prohibited species catch allocation
			 to the non-cooperative limited access fishery.
					(2)No sooner than 7
			 years after approval of a single fisheries cooperative under section 2 of this
			 Act, the Council may modify the harvest limitation established under section
			 2(b) if such modification does not negatively impact any eligible member of the
			 longline catcher processor subsector.
				(c)Protections for
			 the Gulf of Alaska Pacific Cod FisheryThe Council may recommend
			 for approval by the Secretary such harvest limitations of Pacific cod by the
			 longline catcher processor subsector in the Western Gulf of Alaska and the
			 Central Gulf of Alaska as may be necessary to protect coastal communities and
			 other Gulf of Alaska participants from potential competitive advantages
			 provided to the longline catcher processor subsector by this Act.
			6.Relationship to
			 the Magnuson-Stevens Act
			(a)In
			 GeneralConsistent with section 301(a) of the Magnuson-Stevens
			 Act (16 U.S.C. 1851(a)), a single fishery cooperative approved under section 2
			 of this Act is intended to enhance conservation and sustainable fishery
			 management, reduce and minimize bycatch, promote social and economic benefits,
			 and improve the vessel safety of the longline catcher processor subsector in
			 the BSAI.
			(b)Transition
			 RuleA single fishery cooperative approved under section 2 of
			 this Act is deemed to meet the requirements of section 303A(i) of the
			 Magnuson-Stevens Act (16 U.S.C. 1853a(i)) as if it had been approved by the
			 Secretary within 6 months after the date of enactment of the Magnuson-Stevens
			 Fishery Conservation and Management Reauthorization Act of 2006, unless the
			 Secretary makes a determination, within 30 days after the date of enactment of
			 this Act, that application of section 303A(i) of the Magnuson-Stevens Act to
			 the cooperative approved under section 2 of this Act would be inconsistent with
			 the purposes for which section 303A was added to the Magnuson-Stevens
			 Act.
			(c)Cost
			 RecoveryConsistent with section 304(d)(2) of the
			 Magnuson-Stevens Act (16 U.S.C. 1854(d)(2)), the Secretary is authorized to
			 recover reasonable costs to administer a single fishery cooperative approved
			 under section 2 of this Act.
			7.Community
			 development quota programNothing in this Act shall affect the western
			 Alaska community development program established by section 305(i) of the
			 Magnuson-Stevens Act (16 U.S.C. 1855(i)), including the allocation of fishery
			 resources in the directed Pacific cod fishery.
		8.DefinitionsIn this Act:
			(1)BSAIThe
			 term BSAI has the meaning given that term in section 219(a)(2) of
			 the Department of Commerce and Related Agencies Appropriations Act, 2005
			 (Public Law 108–447; 118 Stat. 2886).
			(2)BSAI pacific cod
			 total allowable catchThe term BSAI Pacific cod total
			 allowable catch means the Pacific cod total allowable catch for the
			 directed longline catcher processor subsector in the BSAI as established on an
			 annual basis by the Council and approved by the Secretary.
			(3)BSAI pacific cod
			 prohibited species catch allocationThe term BSAI Pacific
			 cod prohibited species catch allocation means the prohibited species
			 catch allocation for the directed longline catcher processor subsector in the
			 BSAI as established on an annual basis by the Council and approved by the
			 Secretary.
			(4)CouncilThe
			 term Council means the North Pacific Fishery Management Council
			 established under section 302(a)(1)(G) of the Magnuson-Stevens Act (16 U.S.C.
			 1852(a)(1)(G)).
			(5)Eligible
			 memberThe term eligible member means a holder of a
			 license limitation program license, or licenses, eligible to participate in the
			 longline catcher processor subsector.
			(6)Gulf of
			 alaskaThe term Gulf of Alaska means that portion of
			 the Exclusive Economic Zone contained in Statistical Areas 610, 620, and
			 630.
			(7)Longline catcher
			 processor subsectorThe term longline catcher processor
			 subsector has the meaning given that term in section 219(a)(6) of the
			 Department of Commerce and Related Agencies Appropriations Act, 2005 (Public
			 Law 108–447; 118 Stat. 2886).
			(8)Magnuson-stevens
			 actThe term Magnuson-Stevens Act means the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et
			 seq.).
			(9)SecretaryThe
			 term Secretary means the Secretary of Commerce.
			
